El Juez Asociado Sk "Wole,
emitió la opinión del tribunal.
La sociedad apelante entabló demanda de injunction contra la sucesión demandada con el objeto de que esta última se abstuviera de utilizar las aguas del río Guayanilla. El juicio tuvo lugar primeramente ante un juez anterior' de la Corte de Distrito de Ponce, pero las pruebas escritas y los exhibits fuepon, por convenio de las partes, sometidos al Juez Sepulveda, el actual juez de Ponce, quien denegó el injunction. No existe en realidad conflicto alguno en cuanto a los hechos.
La demandante es .una sociedad agrícola y es dueña de tres haciendas denominadas “Rufina,” “Paro” y “San Co-lombano, ’ ’ siendo la caña el principal producto de las mismas. El demandado es el dueño de una finca rústica en el barrio de Jagua Alta, a orillas del río Guayanilla. Por más de 30 años, las denominadas haciendas “Faro,” “San Colombano” y “Rufina” han venido aprovechándose de las aguas del río Guayanilla, siendo dichas fincas y la factoría Rufina regadas por tales aguas. En mayo 2, 1913, Blas Rodríguez obtuvo del Consejo Ejecutivo una concesión o franquicia para regar treinta cuerdas de sus terrenos, siéndole permitido, tomar cuarenta litros por segundo de las aguas del río Guayanilla. Esta concesión fué hecha sin perjuicio de mejores derechos, que pudieran tener otras personas.
*298También' se ba mostrado que, después de concedida la. franquicia a Blas Rodríguez, la sociedad demandante acudió al Consejo Ejecutivo para que fijará la cantidad de agua que-dicha sociedad demandante tenía derecho a tomar de dicho-río en virtud de una antigua concesión que alegaba tener, y en marzo 26, 1908, dicho Consejo Ejecutivo adoptó una reso-lución que, con ciertas reservas, permitía a la demandante-tomar de dicho río 183% litros de agua por segundo, y la. demandante colocó un módulo para- determinar la cantidad exacta. La hacienda del demandado queda más arriba, si-guiendo el curso del río hacia el mar, que las de la deman-dante. También aparece demostrado que la sociedad deman-dante tiene dos tomas en el río G-uayanilla, una de ellas en la hacienda Colombano y la otra en la Rufina.' El módulo-está situado en una de dichas tomas, y de la otra que está más abajo, siguiendo el curso de la corriente, la demandante ex-trae, por medio de una bomba, el agua que se ha filtrado den-tro del cauce del río y que sale del punto de la segunda toma,, y se toma esta agua de un sitio más abajo del punto de donde-el demandado extrae su agua. En un hecho probado, según el dictamen de peritos, y de otras maneras, que la demandante-podría fácilmente, aun cuando con algún gasto de su parte, extendiendo su canal, extraer agua del mismo punto en que Blas Rodríguez extrae su agua, y así permitir a cada .una de-las partes tomar las cantidades respectivas de agua por- se-gundo concedidas por el Consejo Ejecutivo. Se ha probado asimismo en el juicio que en época de sequía las aguas del río Guayanilla son insuficientes para suministrar a la deman-dante los 183% litros de agua por segundo, aun cuando el demandado dejare de tomar agua alguna del río.
El Consejo Ejecutivo, como hemos visto, al hacer la con-cesión a Blas Rodríguez, lo hizo sin perjuicio de los mejores derechos que cualquiera otro pudiera tener. Igualmente, el Consejo Ejecutivo, al conceder el derecho a la demandante para tomar los 183% litros por segundo, lo hizo sin perjui-cio de los derechos relativos de los solicitantes o de Blas Ro-*299dríguez, o de cualesquiera otras personas, para tomar agua del río Gruayanilla, la determinación de los cuales derechos sería hecha por las partes interesadas o por las cortes.
En vista de los anteriores hechos, la corte inferior llamó la atención sobre el carácter de la prueba de la demandante, esto es, que su concesión original no fue probada, sino que solamente se presentó prueba secundaria indicativa de la exis-tencia del derecho a tomar agua del río Gruayanilla. Cierta-mente, la demandante introdujo varios exhibits y alguna prueba testifical- tendentes a demostrar que ella o sus cau-santes tenían el derecho de tomar aguas del río Gruayanilla, el cual derecho comenzaba en una fecha tan remota como 1843, pero no hay en la prueba ninguna clara indicación de la cantidad de agua a que la demandante tenía derecho. La prueba mostró que en varias ocasiones los causantes de la demandante habían recurrido a las autoridades administra-tivas para arreglar alguna cuestión entre ellos y otras per-sonas en cuanto al derecho a tomar agua del río. La socie-dad apelante señala como el punto más fuerte de su prueba que allá por el año 1873 las autoridades administrativas, a petición del entonces dueño de la Rufina y del entonces dueño de Paro y San Colombano, no siendo las fincas entonces poseí-das conjuntamente, expidieron una orden requiriendo a al-guien situado aguas más arriba que dejara de tomar agua del río para fines de riego, pero no hay nada en la prueba que demuestre qué cantidad de agua esa persona había to-mado del río Gruayanilla o qué daño había sido causado por tal motivo a los causantes de la demandante. La cuestión parece haber sido resuelta administrativamente y sin ninguna adjudicación de los derechos de los predecesores de la deman-dante. Se ha demostrado también por algunos de los exhibits que Don Guillermo Tirado, dueño de las haciendas Paro y San Colombano, y Don Dionisio Torres, dueño de la hacienda Rufina,-hicieron saber .a las autoridades administrativas que ellos se habían repartido las aguas regulares del río, esto es, no las extraordinarias de las inundaciones, pero no hubo *300prueba en cnanto a sns derechos relativos establecidos- por alguna concesión, y no había tampoco indicación alguna acerca de la cantidad que la demandante tenía dqrecho a tomar o la cantidad precisa de terreno que ella tenía derecho a regar. Con excepción de todo esto, no hay indicio alguno en la prueba en cuanto al estado de cultivo de las tres haciendas poseí-das por los causantes de la' demandante, en 1843, fecha en que las concesiones alegadas fueron originalmente hechas, ni de la cantidad de agua del río en esa época, ya mayor o menor que al presente. 1
Nosotros creemos que la apelante ha dejado completa-mente de establecer un derecho exclusivo ,a las aguas del río Gruayanilla o que probara alguna otra cosa fuera del hecho de que se le había concedido un derecho a tomar aguas de tal río. En tales circunstancias, la Ley de Aguas, sección 152, claramente expresa que es necesario que las autoridades administrativas, antes .el Ministro de Fomento, ahora el Con-sejo Ejecutivo, fijen la cantidad que un concesionario de aguas tiene derecho a tomar, pero como hemos visto, el Consejo Eje-cutivo, al hacer la concesión a los demandantes, expresamente rehusó determinar el derecho de la demandante, pero hizo la concesión de tomar 1831/2 litros por segundo, fundado en la teoría de que la demandante podría tener ciertos derechos que podía alegar ante una corte. El derecho de la deman-dante era indeterminado en cuanto a la cantidad de agua y ese derecho no ha sido determinado administrativamente por el Consejo Ejecutivo. La demandante ha dejado de de-mostrar que sus derechos eran exclusivos del derecho de Blas Rodríguez.
El peso de la prueba recae en la demandante, y ha dejado de establecer la cantidad de agua que tenía, derecho a tomar o que tenía un derecho exclusivo sobre tales aguas. En los alegatos se discute con bastante extensión el carácter ele las pruebas necesarias en un pleito de injunction. No necesita-mos entrar en consideraciones acerca de qué prueba as nece-saria en un-pleito de injimetion, pero diremos que, para que *301pueda expedirse un injunction permanente, la prueba del de-recho debe ser clara, siendo también cierto que en una acción reivindicatoria el demandante debe mostrar un derecho claro, y creemos que en este caso no ha demostrado tal derecho, ni para los fines de un pleito de injunction ni para un pleito en la forma ordinaria.
Además, la prueba mostró que el no haber obtenido los 183% litros por segundo en el punto de toma de la deman-dante, relativamente no tenía nada que ver con la toma del demandado, y que, extendiendo, su canal más arriba, la de-mandante podría tomar por completo los 183% litros por segundo. Oreemos que cuando se ha demostrado que a un demandado se ha concedido el derecho de tomar cierta’ can-tidad de agua, más arriba, tal derecho no puede ser restrin-gido por un derecho más o menos indefinido a tomar aguas más abajo, cuando la prueba demuestra que toda la canti--dad de agua concedida por las autoridades administrativas puede ser obtenida extendiendo el canal de la demandante. Se dió a la demandante el derecho de tomar 183% litros por segundo del río Gruayanilla y el demandado no puede ser res-tringido, en circunstancia alguna, si la prueba demuestra que el demandante puede obtener tal cantidad de agua, aunque con algún gasto, en un punto más arriba. Hay bastante dis-cusión en los alegatos acerca de los derechos de la deman-dante por prescripción, pero tal discusión solamente se refiere al título a tomar agua y en ningún modo al alcance de tal dere-cho, porque claramente se establece por la Ley de Aguas, sección 152, que, cuando la cantidad es indefinida, debe ser fijada por las autoridades administrativas, y en este caso el derecho claro de la demandante a tomar 183% litros por se-gundo únicamente surgió en 1908, por concesión hecha por tu Consejo Ejecutivo.
El Consejo Ejecutivo hizo concesiones a cada una de las partes, y, de existir algún conflicto sustancial entre ellas, fue o debe ser resuelto administrativamente por el Consejo Eje-*302cutivo. La corte no pnede originar el derecho. Ella sola-mente debe considerar derechos ya establecidos.
La sentencia debe ser confirmada.'

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hntchison.